      Case 5:18-cv-04071-DDC-ADM Document 200 Filed 03/10/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTHONY J. HAMPTON,                           )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )      Case No. 18-4071-DDC-ADM
                                              )
BARCLAYS BANK DELAWARE, et al.,               )
                                              )
       Defendant.                             )

                                 STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41, Plaintiff Anthony Hampton, Defendant loanDepot.com,

LLC, and all other parties who have appeared and remain in this action, stipulate to the dismissal

of all claims filed against Defendant loanDepot.com, LLC, with prejudice, each party to bear its/his

own costs and attorneys’ fees.

                                                  Respectfully submitted,

                                                  /s/ Kersten L. Holzhueter
                                                  Joshua C. Dickinson       KS Bar No. 20632
                                                  Kersten L. Holzhueter     KS Bar No. 24885
                                                  SPENCER FANE LLP
                                                  1000 Walnut, Suite 1400
                                                  Kansas City, MO 64106
                                                  Telephone: (816) 474-8100
                                                  Facsimile: (816) 474-3216
                                                  jdickinson@spencerfane.com
                                                  kholzhueter@spencerfane.com
                                                  ATTORNEYS FOR DEFENDANT
                                                  LOANDEPOT.COM, LLC

                                                  /s/ Anthony J. Hampton
                                                  Anthony J. Hampton            Pro se
                                                  2615 Mountain View Dr.
                                                  McKinney, TX 75071
                                                  Telephone: (785) 383-9793
                                                  anthsehsafsamseth@protonmail.com
                                                  PLAINTIFF, PRO SE


                                                                                         OM 502037.1
Case 5:18-cv-04071-DDC-ADM Document 200 Filed 03/10/20 Page 2 of 3




                                 /s/ B. Scott Tschudy
                                 Benjamin Scott Tshudy
                                 MARTIN PRINGLE OLIVER WALLACE &
                                 BAUER, LLP
                                 9401 Indian Creek Parkway, Suite 1150
                                 Overland Park, KS 66210
                                 Telephone: (913) 491-5500
                                 Facsimile: (913) 491-3341
                                 bstschudy@martinpringle.com
                                 ATTORNEYS FOR DEFENDANT
                                 BARCLAYS BANK DELAWARE

                                 /s/ Kirsten A. Byrd
                                 Kirsten A. Byrd
                                 HUSCH BLACKWELL LLP
                                 4801 Main Street, Suite 1000
                                 Kansas City, MO 64112
                                 Telephone: (816) 983-8000
                                 Facsimile: (816) 983-8080
                                 Kirsten.byrd@huschblackwell.com
                                 ATTORNEYS FOR DEFENDANT
                                 DISCOVER BANK

                                 /s/ Michael C. Barnhill
                                 Michael C. Barnhill
                                 MICHAEL BEST & FRIEDRICH, LLP
                                 2750 East Cottonwood Parkway, Suite 560
                                 Cottonwood Heights, UT 84121
                                 Telephone: 801-833-0500
                                 Fax: 801-931-2500
                                 mcbarnhill@michaelbest.com

                                 ATTORNEY FOR MARKETPLACE LOAN
                                 GRANTOR TRUST

                                 /s/ Guillermo Gabriel Zoragastua
                                 Guillermo Gabriel Zorogastua
                                 POLSINELLI PC
                                 900 W. 48th Place, Suite 900
                                 Kansas City, MO 64112-1895
                                 Telephone: 816-374-0537
                                 Fax: 816-817-0294
                                 gzorogastua@polsinelli.com

                                 ATTORNEY FOR EQUIFAX, INC. AND
                                 EQUIFAX INFORMATION SERVICES, LLC
                                2                           OM 502037.1


                                                                    OM 553549.1
     Case 5:18-cv-04071-DDC-ADM Document 200 Filed 03/10/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE
       I hereby certify that the foregoing was filed electronically with the United States District
Court for the District of Kansas this 10th day of March, 2020, with notice of case activity generated
and sent to all registered parties. On the same day, the foregoing was served on Pro Se Plaintiff
via e-mail addressed as follows:

       Anthony Hampton
       2615 Mountain View Dr.
       McKinney, TX 75071
       anthsehsafsamseth@protonmail.com

                                                  /s/ Kersten L. Holzhueter
                                                  Attorney for Defendant loanDepot.com, LLC




                                                 3                                        OM 502037.1


                                                                                           OM 553549.1
